                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MICHAEL WEST, an individual

                  Plaintiff,

v.                                                           Case No: 2:18-cv-348-FtM-38MRM

ITALIAN TERAZZO & TILE CO. OF
BREVARD, LLC,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 29). Judge McCoy recommends granting the Joint Motion to

Approve the Parties’ Proposed FLSA Settlement and Thereafter Enter Dismissal with

Prejudice (Doc. 26) and approving the Settlement Agreement (Doc. 26-1) as a “fair and

reasonable resolution of a bona fide dispute” of the parties’ Fair Labor Standards Act

issues. No party objects to the Report and Recommendation, and the time to do so has

expired. The Report and Recommendation is thus ripe for review.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now

       ORDERED:

       (1) The Report and Recommendation (Doc. 29) is ACCEPTED and ADOPTED

           and the findings incorporated herein.

              a. The Joint Motion to Approve the Parties’ Proposed FLSA Settlement and

                     Thereafter Enter Dismissal with Prejudice (Doc. 26) is GRANTED.

              b. The Settlement Agreement (Doc. 26-1) is APPROVED as a “fair and

                     reasonable resolution of a bona fide dispute” of the parties’ FLSA issues.

       (2) The above-captioned case is DISMISSED with prejudice.

       (3) The Clerk is DIRECTED to enter judgment accordingly, terminate any pending

           motions and deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 26th day of March 2019.




Copies: All Parties of Record




                                                2
